Investor Contact: Teri L. Miller (954) 308-8216 terilmiller@sfngroup.com Media Contact: Lesly Cardec FOR IMMEDIATE RELEASE (800) 422-3819 leslycardec@sfngroup.com SFN GROUP ANNOUNCES SECOND QUARTER 2 FORT LAUDERDALE, Fla., July 27, 2011 — SFN Group Inc. (NYSE: SFN) today announced financial results for the second quarter ended June 26, 2011. SFN Group president and CEO Roy Krause commented, “We continue to focus on executing our strategy to drive growth among our targeted customer segments. Expansion in our higher margin services and operating discipline in the second quarter contributed to a 70 basis point improvement year over year in Adjusted EBITDA to 3.6%.” FINANCIAL HIGHLIGHTS • Second quarter 2011 revenues were $512 million, compared with $514 million in the second quarter of last year. • Earnings from continuing operations in the second quarter 2011 were $8.6 million, or $0.16 per diluted share, compared with $2.7 million, or $0.05 per share, in the prior year. • Adjusted EBITDA (defined below) in the second quarter was $18.2 million, or 3.6% of revenues, compared with $14.7 million, or 2.9% of revenues, in the prior year. • Operating cash flow in the second quarter was $16.5 million and total debt was $6.8 million at the end of the period. Availability under the credit facility was $155 million as of the end of the quarter. 1 Krause continued, “We are very pleased with our continued ability to expand EBITDA margins and generate strong cash flow. During the second quarter, our small and mid-sized customers grew approximately 12% year over year, while our large customer account base experienced slowing trends through the quarter. As a result, across all of our services, we are accelerating our investments in sales and recruiting staff and expect to see improving growth trends through the second half of 2011 and beyond.” SECOND QUARTER OPERATING PERFORMANCE In the second quarter, Professional Services revenues represented 48% of total Company revenues and decreased 2.4% compared with the same prior year period. Revenues were lower on a year over year basis primarily related to the completion of several professional contingent workforce solutions projects. Excluding the impact of professional contingent workforce solutions, Professional Services had revenue growth of 3.5% year over year in the second quarter, primarily due to growth among small and mid-sized customers. Gross profit margin of 28.1% was up 250 basis points from the same period last year, primarily a result of increased pay/bill spreads and growth in higher margin services, including permanent placement and Recruitment Process Outsourcing. Segment operating profit was $14.5 million in the second quarter, or 6.0% of revenues, compared with $8.6million, or 3.5% of revenues in the prior year. Staffing Services revenues increased 1.7% year over year in the second quarter compared with the same period last year, primarily due to growth in small and mid-sized customers. Gross profit margin decreased 40 basis points compared with last year primarily as a result ofincreased payroll taxes. Payroll tax expense increased due to rising state unemployment taxes in 2011combined with the impact of a payroll tax credit in the second quarter of 2010, which more than offset improvements in pay/bill spreads. SG&A was 13.9% of revenues in the second quarter of both 2011 and 2010. Segment operating profit decreased to $3.9 million or 1.4% of revenues, compared with $4.7 million or 1.8% of revenues in the second quarter of last year. SHARE REPURCHASES During the second quarter, the Company purchased approximately 1,932,000 of its common shares at an average price of $10.56 per share, under its existing authorization. Additionally, on May 27, 2011, the Company's Board of Directors approved an additional authorization to purchase up to $75 million of common stock. There were no purchases during the quarter related to this authorization. 2 OTHER INFORMATION As previously announced, the Company has entered into a definitive agreement to be acquired by Randstad Holding nv (Euronext Amsterdam: RAND.AS) for $14.00 per common share through a cash tender offer, which values the Company’s equity at approximately $770 million. Randstad, based in The Netherlands, is a leading global provider of HR Services. The transaction, which is subject to customary closing conditions, including regulatory approvals and the tender of greater than 50% of SFN Group’s outstanding shares, is expected to close late in the third quarter. EARNINGS CONFERENCE CALL The earnings conference call scheduled for Thursday, July 28, 2011 has been cancelled, due to the recently announced pending acquisition of SFN Group, Inc. ABOUT SFN GROUP, Inc. SFN Group (NYSE: SFN) is a strategic workforce solutions company that provides professional services and general staffing to help businesses more effectively source, deploy and manage people and the work they do. As an industry pioneer, SFN Group has sourced, screened and placed millions of individuals in temporary, temp-to-hire and full-time jobs for more than 65 years. With approximately 560 locations in the United States and Canada, SFN delivers strategic workforce solutions that improve business performance. From outsourcing to technology to professional services to staffing, SFN delivers the best combination of people, performance and service to improve the way work gets done. It provides its services to approximately 8,000 customers, from Fortune 500 companies to a wide range of small and mid-size organizations. The company employs more than 170,000 people annually through its network and is one of North America’s largest employers. SFN provides its solutions through a family of specialized businesses: Technisource, Tatum, The Mergis Group, Todays Office Professionals, SourceRight Solutions and Spherion Staffing Services. To learn more, visit www.sfngroup.com. 3 IMPORTANT INFORMATION This release is neither an offer to purchase nor the solicitation of an offer to sell any securities. SFN Group will file a solicitation/recommendation statement on Schedule 14D-9 with the SEC as soon as reasonably practicable following the commencement of the offer to purchase. Investors and security holders of SFN Group are urged to read the solicitation/recommendation statement and any other relevant documents filed with the SEC (when available), because they will contain important information. Investors and security holders may obtain a free copy of the solicitation/recommendation statement and other documents that SFN Group files with the SEC (when available) through the website maintained by the SEC at www.sec.gov and through the website maintained by SFN Group at www.sfngroup.com. In addition, the solicitation/recommendation statement and other documents filed by SFN Group with the SEC (when available) may be obtained from SFN Group free of charge by directing a request to SFN Group, Inc., Attn: Corporate Secretary, 2050 Spectrum Boulevard, Fort Lauderdale, Florida 33309, (954) 308-7600. This release contains statements that are forward looking in nature and, accordingly, are subject to risks and uncertainties. Factors that could cause future results to differ from current expectations include risks associated with: Competition – our business operates in highly competitive markets with low barriers to entry and we may be unable to compete successfully against existing or new competitors; Economic conditions – our business is cyclical, as a result of a significant downturn in the economy, we could experience lower demand from customers and lower revenues; Government Regulation - government regulation may significantly increase our costs, including payroll-related costs and unemployment taxes; Third-Party Vendor Managers – providing our services through third-party vendor managers may expose us to financial losses; Customers – a loss of customers may result in a material impact on our results of operations; Debt and debt compliance – market conditions and failure to meet certain covenant requirements could impact the amount of availability we may borrow under our revolving lines of credit and the cost of our borrowings; Business strategy – we may not achieve the intended effects of our business strategy; Termination provisions - certain customer contracts contain termination provisions and pricing risks that could decrease revenues, profitability and cash flow; Failure to perform – our failure or inability to perform under customer contracts could result in damage to our reputation and give rise to legal claims; Acquisitions – acquisitions could have a material adverse effect on our financial condition, results of operation and cash flows; Business interruptions – business interruptions could have an adverse effect on our operations; Personnel - our business is dependent upon the availability of qualified personnel and we may lose key personnel which could cause our business to suffer; Tax filings – regulatory challenges to our tax filing positions could result in additional taxes; Litigation – we may be exposed to employment–related claims and costs and we are a defendant in a variety of litigation and other actions from time to time; Self-Insurance programs-unexpected changes in claim trend in our self-insured workers’ compensation and benefit plans may negatively impact our financial condition and International operations – we are subject to business risks associated with our operations in Canada, which could make those operations significantly more costly. These and additional factors discussed in this release and in SFN’s filings with the Securities and Exchange Commission could cause the Company’s actual results to differ materially from any projections contained in this release. 4 SFN Group Inc. prepares its financial statements in accordance with generally accepted accounting principles (GAAP). Adjusted earnings from continuing operations is a non-GAAP financial measure, which excludes certain non-operating related items. Items excluded from the calculation of adjusted earnings from continuing operations include restructuring and other charges related to acquisition transaction and integration expenses and cost reduction initiatives and an employment tax credit. Adjusted EBITDA from continuing operations is a non-GAAP financial measure which excludes interest, restructuring and other charges, taxes, depreciation and amortization from earnings (loss) from continuing operations. Adjusted revenue growth rate is a non-GAAP financial measure, which excludes the impact of changes in revenue levels of contingent workforce services from revenue growth rates calculated on a GAAP basis. Adjusted earnings, adjusted EBITDA from continuing operations and adjusted revenue growth rate are key measures used by management to evaluate its operations. Adjusted earnings,adjusted EBITDA from continuing operations and adjusted revenue growth rate should not be considered measures of financial performance in isolation or as an alternative to net earnings (loss) from continuing operations or net earnings as determined in the Statement of Operations in accordance with GAAP, and, as presented, may not be comparable to similarly titled measures of other companies. 5 SFN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Three Months Ended June 26, June 27, 2011 2010 Revenues $ 512,227 $ 513,963 Cost of services 402,527 408,571 Gross profit 109,700 105,392 Selling, general and administrative expenses 94,555 95,610 Amortization expense 1,549 2,116 Interest expense 910 1,688 Interest income (31 ) (27 ) Restructuring and other charges - 974 96,983 100,361 Earnings from continuing operations before income taxes 12,717 5,031 Income tax expense (4,147 ) (2,151 ) Earnings from continuing operations 8,570 2,880 Loss from discontinued operations, net of tax - (160 ) Net earnings $ 8,570 $ 2,720 Earnings per share, Basic: Earnings from continuing operations $ 0.17 $ 0.05 Loss from discontinued operations - - $ 0.17 $ 0.05 Earnings per share, Diluted: Earnings from continuing operations $ 0.16 $ 0.05 Loss from discontinued operations - - $ 0.16 $ 0.05 Weighted-average shares used in computation of earnings per share: Basic 51,844 52,600 Diluted 54,311 54,833 (1) Includes sales of all company-owned and franchised offices and royalties on sales of area-based franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporary employees, workers' compensation, benefits, billable expenses and other direct costs. 6 SFN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Six Months Ended June 26 June 27 2011 2010 Revenues $ 1,012,663 $ 977,090 Cost of services 804,208 787,438 Gross profit 208,455 189,652 Selling, general and administrative expenses 186,637 180,303 Amortization expense 3,097 4,023 Interest expense 1,822 3,149 Interest income (76 ) (58 ) Restructuring and other charges - 3,302 191,480 190,719 Earnings (loss) from continuing operations before income taxes 16,975 (1,067 ) Income tax (expense) benefit (5,713 ) 771 Earnings (loss) from continuing operations 11,262 (296 ) Loss from discontinued operations, net of tax - (160 ) Net earnings (loss) $ 11,262 $ (456 ) Earnings (loss) per share, Basic: Earnings (loss) from continuing operations $ 0.22 $ (0.01 ) Loss from discontinued operations - - $ 0.22 $ (0.01 ) Earnings (loss) per share, Diluted: Earnings (loss) from continuing operations $ 0.21 $ (0.01 ) Loss from discontinued operations - - $ 0.21 $ (0.01 ) Weighted-average shares used in computation of earnings (loss) per share: Basic 52,284 52,182 Diluted 54,852 52,182 (1) Includes sales of all company-owned and franchised offices and royalties on sales of area-based franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporary employees, workers' compensation, benefits, billable expenses and other direct costs. 7 SFN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 26 December 26, Assets 2011 2010 Current Assets: Cash and cash equivalents $ 10,687 $ 18,478 Receivables, less allowance for doubtful accounts of $2,963 and $3,382,respectively 282,965 291,691 Deferred tax asset 25,571 26,974 Other current assets 9,787 9,930 Total current assets 329,010 347,073 Property and equipment, net of accumulated depreciation of $156,022 and $154,465 respectively 37,425 40,179 Deferred tax asset 108,462 110,000 Goodwill 31,073 31,073 Trade names and other intangibles, net 57,719 60,810 Other assets 23,120 23,073 $ 586,809 $ 612,208 Liabilities and Stockholders' Equity Current Liabilities: Current portion of long-term debt and revolving line of credit $ 3,757 $ 2,592 Accounts payable and other accrued expenses 85,568 100,129 Accrued salaries, wages and payroll taxes 68,598 68,157 Accrued insurance reserves 22,591 21,501 Accrued income tax payable 430 1,016 Other current liabilities 5,604 7,832 Total current liabilities 186,548 201,227 Long-term debt, net of current portion 3,013 2,422 Accrued insurance reserves 15,140 18,214 Deferred compensation 18,615 17,559 Other long-term liabilities 2,601 2,910 Total liabilities 225,917 242,332 Stockholders' Equity: Preferred stock, par value $0.01 per share; authorized, 2,500,000 shares; none issued or outstanding - - Common stock, par value $0.01 per share; authorized, 200,000,000; issued 65,341,609 shares 653 653 Additional paid-in capital 852,784 851,023 Treasury stock, at cost, 16,340,976 and 14,683,747 shares, respectively (124,664 ) (102,006 ) Accumulated deficit (372,055 ) (383,317 ) Accumulated other comprehensive income 4,174 3,523 Total stockholders' equity 360,892 369,876 $ 586,809 $ 612,208 8 SFN GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION (unaudited, in thousands, except per share amounts) Three Months Ended Six Months Ended June 26, June 27, June 26, June 27, Adjusted earnings from continuing operations $ 7,410 $ 3,473 $ 10,102 $ 1,715 Employment tax credit 1,160 - 1,160 - Restructuring and other charges, net of tax benefit - (593 ) - (2,011 ) Earnings (loss) from continuing operations 8,570 2,880 11,262 (296 ) Loss from discontinued operations, net of tax - (160 ) - (160 ) Net earnings (loss) $ 8,570 $ 2,720 $ 11,262 $ (456 ) Per share-Diluted amounts: Adjusted earnings from continuing operations $ 0.14 $ 0.06 $ 0.18 $ 0.03 Employment tax credit 0.02 - 0.02 - Restructuring and other charges, net of tax benefit - (0.01 ) - (0.04 ) Earnings (loss) from continuing operations 0.16 0.05 0.21 (0.01 ) Loss from discontinued operations, net of tax - Net earnings (loss) $ 0.16 $ 0.05 $ 0.21 $ (0.01 ) Weighted-average shares used in computation of earnings (loss) per share 54,311 54,833 54,852 52,182 (1) The tax benefit was calculated using the Company's marginal tax rate of 39.1%. Earnings (loss) per share amounts are calculated independently for each component and may not add due to rounding. RECONCILIATION OF ADJUSTED EBITDA TO EARNINGS (LOSS) FROM CONTINUING OPERATIONS Three Months Ended Six Months Ended June 26, June 27, June 26, June 27, Adjusted EBITDA from continuing operations $ 18,221 $ 14,722 $ 27,958 $ 19,274 Interest income 31 27 76 58 Interest expense (910 ) (1,688 ) (1,822 ) (3,149 ) Restructuring and other charges - (974 ) - (3,302 ) Depreciation and amortization (4,625 ) (7,056 ) (9,237 ) (13,948 ) Earnings (loss) from continuing operations before income 12,717 5,031 16,975 (1,067 ) taxes Income tax (expense) benefit (4,147 ) (2,151 ) (5,713 ) 771 Earnings (loss) from continuing operations $ 8,570 $ 2,880 $ 11,262 $ (296 ) Adjusted EBITDA as a percentage of revenue 3.6 % 2.9 % 2.8 % 2.0 % RECONCILIATION OF YEAR OVER YEAR REVENUE GROWTH Three Months Ended Six Months Ended June 26, June 27, June 26, June 27, Professional Services: Adjusted Professional Services revenue growth rate 3.5 % 28.3 % 8.6 % 16.6 % Revenue growth rate contributed from contingent workforce (5.9 %) 8.4 % (5.8 %) 8.2 % services Professional Services segment GAAP revenue growth rate (2.4 %) 36.7 % 2.8 % 24.8 % Three Months Ended Six Months Ended June 26, June 27, June 26, June 27, Total Company AdjustedTotal Company revenue growth rate 2.5 % 21.5 % 6.3 % 13.2 % Revenue growth rate contributed from contingent workforce (2.8 %) 4.1 % (2.7 %) 3.8 % services Total Company GAAP revenue growth rate (0.3 %) 25.6 % 3.6 % 17.0 % 9 SFN GROUP, INC. AND SUBSIDIARIES SEGMENT INFORMATION (unaudited, dollar amounts in thousands) Three Months Ended Six Months Ended June 26, March 27, June 27, June 26, June 27, 2011 2011 2010 2011 2010 Revenues: Professional Services $ 243,987 $ 238,805 $ 250,087 $ 482,792 $ 469,662 Staffing Services 268,240 261,631 263,876 529,871 507,428 Segment revenues $ 512,227 $ 500,436 $ 513,963 $ 1,012,663 $ 977,090 Gross profit: Professional Services $ 68,570 $ 60,472 $ 63,949 $ 129,042 $ 113,896 Staffing Services 41,130 38,283 41,443 79,413 75,756 Segment gross profit $ 109,700 $ 98,755 $ 105,392 $ 208,455 $ 189,652 Segment SG&A: Professional Services $ (54,029 ) $ (53,389 ) $ (55,318 ) $ (107,418 ) $ (101,458 ) Staffing Services (37,268 ) (35,256 ) (36,774 ) (72,524 ) (72,177 ) Segment SG&A $ (91,297 ) $ (88,645 ) $ (92,092 ) $ 179,942 ) $ (173,635 ) Segment operating profit: Professional Services $ 14,541 $ 7,083 $ 8,631 $ 21,624 $ 12,438 Staffing Services 3,862 3,027 4,669 6,889 3,579 Segment operating profit 18,403 10,110 13,300 28,513 16,017 Unallocated corporate costs (3,258 ) (3,437 ) (3,518 ) (6,695 ) (6,668 ) Amortization of intangibles (1,549 ) (1,548 ) (2,116 ) (3,097 ) (4,023 ) Interest expense (910 ) (912 ) (1,688 ) (1,822 ) (3,149 ) Interest income 31 45 27 76 58 Restructuring and other charges - - (974 ) - (3,302 ) Earnings (loss) from continuing operations before income taxes $ 12,717 $ 4,258 $ 5,031 $ 16,975 $ (1,067 ) MEMO: Gross profit margin: Professional Services 28.1 % 25.3 % 25.6 % 26.7 % 24.3 % Staffing Services 15.3 % 14.6 % 15.7 % 15.0 % 14.9 % Total SFN Group, Inc. 21.4 % 19.7 % 20.5 % 20.6 % 19.4 % Segment SG&A: Professional Services 22.1 % 22.4 % 22.1 % 22.2 % 21.6 % Staffing Services 13.9 % 13.5 % 13.9 % 13.7 % 14.2 % Total SFN Group, Inc. 17.8 % 17.7 % 17.9 % 17.8 % 17.8 % Segment operating profit (loss): Professional Services 6.0 % 3.0 % 3.5 % 4.5 % 2.6 % Staffing Services 1.4 % 1.2 % 1.8 % 1.3 % 0.7 % Total SFN Group, Inc. 3.6 % 2.0 % 2.6 % 2.8 % 1.6 % Segment revenue per billing day: Professional Services $ 3,842 $ 3,731 $ 3,938 $ 3,787 $ 3,698 Staffing Services $ 4,224 $ 4,088 $ 4,156 $ 4,156 $ 3,995 Total SFN Group, Inc. $ 8,067 $ 7,819 $ 8,094 $ 7,942 $ 7,694 Supplemental Cash Flow and Other Information: Operating cash flow $ 16,463 $ 6,039 $ (91 ) $ 22,502 $ 3,624 Capital expenditures $ 943 $ 1,241 $ 1,231 $ 2,184 $ 1,741 Depreciation and amortization $ 4,625 $ 4,612 $ 7,056 $ 9,237 $ 13,948 DSO 44 45 45 44 45 Billing Days 63.5 64.0 63.5 127.5 127.0 (1) Segment Revenue per billing day is calculated independently for each segment and may not add due to rounding. 10 SFN GROUP, INC. AND SUBSIDIARIES SUPPLEMENTAL FINANCIAL INFORMATION (unaudited, dollar amounts in thousands) Three Months Ended Six Months Ended June 26, 2011 March 27, 2011 June 27, 2010 June 26, 2011 June 27, 2010 Professional Services Revenues by Skill: Information Technology $ 128,602 $ 124,622 $ 126,972 $ 253,224 $ 244,966 Finance & Accounting 45,709 44,870 43,076 90,579 78,112 Administration 14,399 14,851 14,985 29,250 28,946 Other 55,277 54,462 65,054 109,739 117,638 Segment Revenues $ 243,987 $ 238,805 $ 250,087 $ 482,792 $ 469,662 Revenues by Service: Temporary Staffing $ 191,145 $ 188,714 $ 190,464 $ 379,859 $ 363,204 Outsourcing & Other 43,468 42,206 53,584 85,674 95,979 Permanent Placement 9,374 7,885 6,039 17,259 10,479 Segment Revenues $ 243,987 $ 238,805 $ 250,087 $ 482,792 $ 469,662 Gross Profit Margin by Service: (As % of Applicable Revenues) Temporary Staffing 24.8 % 22.8 % 23.9 % 23.8 % 23.1 % Outsourcing & Other 27.0 % 22.6 % 23.2 % 24.8 % 20.2 % Permanent Placement 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Total Professional Services 28.1 % 25.3 % 25.6 % 26.7 % 24.3 % Revenues per billing day by Skill: Information Technology $ 2,025 $ 1,947 $ 2,000 $ 1,986 $ 1,929 Finance & Accounting $ 720 $ 701 $ 678 $ 710 $ 615 Administration $ 227 $ 232 $ 236 $ 229 $ 228 Other $ 871 $ 851 $ 1,024 $ 861 $ 926 Revenues per billing day by Service: Temporary Staffing $ 3,010 $ 2,949 $ 2,999 $ 2,979 $ 2,860 Outsourcing & Other $ 685 $ 659 $ 844 $ 672 $ 756 Permanent Placement $ 148 $ 123 $ 95 $ 135 $ 83 Staffing Services Revenues by Skill: Clerical $ 143,677 $ 146,596 $ 141,808 $ 290,273 $ 280,701 Light Industrial 124,563 115,035 122,068 239,598 226,727 Segment Revenues $ 268,240 $ 261,631 $ 263,876 $ 529,871 $ 507,428 Revenues by Service: Temporary Staffing $ 265,824 $ 259,548 $ 261,904 $ 525,372 $ 503,598 Permanent Placement 2,416 2,083 1,972 4,499 3,830 Segment Revenues $ 268,240 $ 261,631 $ 263,876 $ 529,871 $ 507,428 Gross Profit Margin by Service: (As % of Applicable Revenues) Temporary Staffing 14.6 % 13.9 % 15.1 % 14.3 % 14.3 % Permanent Placement 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Total Staffing Services 15.3 % 14.6 % 15.7 % 15.0 % 14.9 % Revenues per billing day by Skill: Clerical $ 2,263 $ 2,291 $ 2,233 $ 2,277 $ 2,210 Light Industrial $ 1,962 $ 1,797 $ 1,922 $ 1,879 $ 1,785 Revenues per billing day by Service: Temporary Staffing $ 4,186 $ 4,055 $ 4,124 $ 4,121 $ 3,965 Permanent Placement $ 38 $ 33 $ 31 $ 35 $ 30 (1) Segment Revenue per billing day is calculated independently for each segment and may not add due to rounding. 11
